Citation Nr: 1540529	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-08 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating evaluation in excess of 20 percent for service-connected diabetes mellitus type II.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1960 to February 1965 and from October 1965 to December 1982.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a September 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran stated in July 2012 that he can no longer work due to his service-connected diabetes.  Entitlement to total disability evaluation based on individual unemployability is an element of all increased rating claims. See Rice v. Shinseki, 22 Vet. App. 447 (2009). In light of the U.S. Court of Appeals for Veterans Claims (Court) holding in Rice, as well as the evidence of record, the Board has amended the issues on appeal to include entitlement to total disability evaluation based on individual unemployability as reflected above.

The Veteran indicated in a February 2006 statement that he wished to reopen a previously denied claim of service connection for a left knee condition.  The issues of service connection for a left knee condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected diabetes was last evaluated by a VA examiner in June 2012.  In a June 2013 statement, the Veteran remarked that "I have had to give up outside activities as my sugar drops significantly and after using sugar pills I then have high influxes such as today when my sugar was 159."  On his February 2014 formal appeal, he referenced kidney problems that were related to his diabetes, and indicated that his doctor recently suggested a change in diet.  In June 2014, he stated that he went to the emergency room a few days ago and was informed that he had cysts on his kidneys and an enlarged prostate.  He also stated that the majority of his medical treatment is at Nellis Air Force Base Federal Hospital.  In light of the Veteran's statements and the length of time since his last VA examination, the Board finds that the claim must be remanded to obtain medical records, including those pertaining to his recent hospitalization, and to provide him with a new VA examination.  

Regarding his claim for PTSD, he was provided a VA psychiatric examination in September 2014.  The examiner concluded that the Veteran did not have a current diagnosis of any psychiatric disorder.  The Veteran was not provided a Supplemental Statement of the Case or given an opportunity to respond to the findings of that examination.  In the January 2015 Informal Hearing Presentation, his representative noted that the Veteran's VA outpatient treatment records indicate that he is taking a medication commonly used to treat anxiety; however, the September 2014 did not address why the Veteran had been prescribed a medication used to treat a psychiatric disorder if he did not have any currently diagnosed psychiatric disorder.  The Veteran stated in June 2014 that a recent visit with his psychiatrist "generated this paperwork."  It is not clear to what paperwork he is referring, or whether there are any outstanding medical records pertaining to his claim.  Thus, the Board finds that the claim must be remanded to obtain any outstanding medical records and to provide him with a new VA examination.  

As noted in the Introduction, the Veteran has raised the issue of TDIU. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  While a claim for TDIU has been raised, the Board notes that entitlement to a TDIU has not been developed or adjudicated by the RO.  In this regard, the RO/AMC should send the Veteran a VCAA notice letter for the TDIU claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU.

2.  Attempt to obtain all VA and non-VA treatment records dated from June 2012 to the present pertaining to the Veteran's diabetes and claimed psychiatric condition, to specifically include records from Nellis Air Force Base Federal Hospital, and records pertaining to his June 2014 hospitalization.  Any such records should then be associated with the claims folder.
 
3.  After any records requested above are obtained, the Veteran should be afforded a VA examination to assess the current nature and severity of his diabetes.  The examiner is specifically requested to discuss whether the condition requires any of the following:

a).  More than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or any other complications;

b).  Insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider;

c).  Insulin, a restricted diet, and regulation of activities; or

d).  Any other complications not listed here.

The examiner is specifically requested to discuss the Veteran's complaints of kidney and prostate problems, including his June 2014 hospitalization for kidney cysts; his June 2013 statement that he "had to give up outside activities;" and his July 2012 statement that he can no longer work due to diabetes.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

4.  After any records requested above are obtained, the Veteran should be afforded a VA psychiatric examination.  The examiner is requested to:

a.)  Indicate by diagnosis all psychiatric conditions currently shown, to include PTSD. 

b.)  If the Veteran has a currently diagnosed psychiatric condition, to include PTSD, then is it at least as likely as not (a 50 percent or greater probability) that any of the psychiatric conditions were caused or aggravated by his period of active service?  

The examiner is asked to specifically discuss the Veteran's current medications, and provide an opinion as to whether any of the Veteran's current medications are used to treat a psychiatric condition. 

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


